Citation Nr: 1451935	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  RO jurisdiction presently resides with the Chicago RO.

In June 2013, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is associated with the file.  

The issue of service connection for a possible gastrointestinal disability has been raised by the record (see Bd. Hrg. Tr. at 17), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims of service connection for a hearing loss disability and tinnitus.  Specifically, due to the inadequacy of the April 2009 VA examination of record, a new examination is ordered to determine the current nature of the disabilities as well as whether such disabilities are causually or etiologically related to service.

The April 2009 VA examiner diagnosed a bilateral sensorineural hearing loss disability and tinnitus was noted.  He offered a negative nexus opinion with respect to the hearing loss disability and tinnitus, however, the Board finds that he provided insufficient rationale as the examiner predominantly relied on the absence of in-service incurrence of both disabilities as the primary basis for the negative nexus opinion.  In other words, he found that tinnitus was related to hearing loss, but that since the hearing loss was not incurred in the military, he concluded that the hearing loss and tinnitus were not the results of military noise exposure.  The Board recognizes that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, the examiner should consider competent lay statements as to the Veteran experiencing hearing loss and tinnitus symptoms since service.

Prior to obtaining the examination and medical opinion, any outstanding relevant treatment records should be secured and associated with the file.  The file contains Beltone audiograms dated April 2000 and August 2006.  As the Veteran testified that he sought treatment from Beltone since the 1980s, any outstanding records should be obtained and associated with the case file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and enlist his assistance in identifying and obtaining any outstanding records of pertinent medical treatment by VA and private health care professionals (with proper authorization) referable to the issues of hearing loss and tinnitus.  Specifically, request any and all outstanding Beltone audiograms from 1980s onward.

If a search for the records yields negative results, the claims file must be properly documented as to the unavailability of these records.

2. Schedule the Veteran for an examination to determine the nature and etiology of his hearing loss and tinnitus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The Board accepts as fact that the Veteran had in-service noise exposure.

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

The examiner must also provide an opinion as to whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).  If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.

In rendering the above opinions, the examiner should consider and discuss the significance of the private audiogram findings of record, to include the April 2000 and August 2006 Beltone audiograms.  The April 2000 audiogram contains a note, "shows sign of exposure to noise induced hearing loss."

The examiner should also discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After undertaking any additional development deemed necessary and ensuring that the VA examination reports obtained as a result of this remand comply with the instructions set forth herein, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



